Battle, J. William M. Watkins brought this action against Francis C. Martin upon an open account for services rendered by him to the defendant. The defendant answered and denied the account, and, among other things, pleaded the three-years’ statute of limitation in bar of plaintiff’s right to maintain the action. The defendant recovered -judgment, and the plaintiff appealed. The burden was upon the plaintiff to show that his action was not barred by the statute of limitations. Leigh v. Evans, 64 Ark. 26; McNeil v. Garland, 27 Ark. 343; Carnall v. Clark, ib. 500; Railway v. Shocraft, 53 Ark. 96. He has utterly failed to do so. Judgment affirmed. Wood, J., absent.